Exhibit 10.28

THE LUBRIZOL CORPORATION

EXCESS DEFINED CONTRIBUTION PLAN

(As Amended)

The Lubrizol Corporation hereby establishes, effective as of December 31, 1986,
The Lubrizol Corporation Excess Defined Contribution Plan (the “Plan”) for the
purpose of supplementing the benefits of certain employees, as permitted by
Section 3(36) of the Employee Retirement Income Security Act of 1974.

ARTICLE I

DEFINITIONS

1.1 Definitions. For the purposes hereof, the following words and phrases shall
have the meanings indicated, unless a different meaning is plainly required by
the context:

(a) Beneficiary. The term “Beneficiary” shall mean the person or persons who
shall be designated by a Participant to receive distribution of such
Participant’s interest under the Plan in the event such Participant dies before
full distribution of his interest.

(b) Code. The term “Code” shall mean the Internal Revenue Code as amended from
time to time. Reference to a section of the Code shall include such section and
any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

(c) Company. Effective December 30, 1994, the term “Company” shall mean The
Lubrizol Corporation, an Ohio corporation, its corporate successors and the
surviving corporation resulting from any merger of The Lubrizol Corporation with
any other corporation or corporations, and any subsidiaries of The Lubrizol
Corporation which adopt the Plan.

(d) Fund. The term “Fund” shall mean each separate investment fund established
and maintained under the Trust Agreement.

(e) Lubrizol Profit-Sharing Plan. The term “Lubrizol Profit-Sharing Plan” shall
mean The Lubrizol Corporation Employees’ Profit-Sharing Plan as the same shall
be in effect on the date of a Participant’s retirement, death, or other
termination of employment.

(f) Participant. Effective September 30, 1994, The term “Participant” shall mean
any person employed by the Company who is listed on Appendix A attached hereto,
or who is designated by the Board of Directors as an officer for the purposes of
Section 16 of the Securities Exchange Act of 1934, or whose benefits under the
Profit-Sharing Plan are limited by the application of Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended.

(g) Plan. The term “Plan” shall mean the excess defined contribution retirement
plan as set forth herein, together with all amendments hereto, which Plan shall
be called “The Lubrizol Corporation Excess Defined Contribution Plan.”



--------------------------------------------------------------------------------

(h) Plan Year. The term “Plan Year” shall mean the calendar year.

(i) Supplemental Company Contributions. The term “Supplemental Company
Contributions” shall mean the contributions made by the Company under the Plan
in accordance with the provisions of Section 2.2.

(j) Trust Agreement. The term “Trust Agreement” shall mean The Lubrizol
Corporation Excess Defined Contribution Plan Trust Agreement.

(k) Trust Assets. The term “Trust Assets” shall mean all property held by the
Trustee pursuant to the Trust Agreement.

(l) Trustee. The term “Trustee” shall mean the trustee of The Lubrizol
Corporation Excess Defined Contribution Trust.

(m) Valuation Date. The term “Valuation Date” shall mean the last day of each
Plan Year and any other date as may be agreed upon by the Company and the
Trustee.

(n) Separate Accounts. The term “Separate Accounts” shall mean each account
established on behalf of a Participant under the Plan and credited with
Supplemental Company Contributions in accordance with the provisions of
Section 2.3.

(o) Lubrizol Deferred Compensation Plan. Effective July 1, 1994, the term
“Lubrizol Deferred Compensation Plan” shall mean The Lubrizol Corporation
Deferred Compensation Plan for Officers (which was adopted effective July 1,
1994), as shall be in effect on the date of the Participant’s retirement, death,
or other termination of employment.

(p) Executive Council Deferred Compensation Plan. Effective January 1, 1997, the
term “Executive Council Deferred Compensation Plan” shall mean The Lubrizol
Corporation Executive Council Deferred Compensation Plan, as shall be in effect
on the date of the Participant’s retirement, death, or other termination of
employment.

1.2 Additional Definitions. All other words and phrases used herein shall have
the meanings given them in the Lubrizol Profit-Sharing Plan, unless a different
meaning is clearly required by the context.

ARTICLE II

SUPPLEMENTAL CONTRIBUTIONS

2.1 Eligibility. Effective January 1, 1997, a Participant whose benefits under
the Lubrizol Profit-Sharing Plan are limited with respect to any Plan Year by
Section 401(a)(17) or 415 of the Code, or who participated in the Lubrizol
Deferred Compensation Plan or the Executive Council Deferred Compensation Plan,
shall be eligible to have contributions made with respect to him under the Plan
in accordance with the provisions of this Article II.



--------------------------------------------------------------------------------

2.2 Supplemental Company Contributions. Effective January 1, 1997, in the event
that Company contributions under the Lubrizol Profit-Sharing Plan with respect
to a Participant are limited for any Plan Year due to the provisions of
Section 401(a)(17) or 415 of the Code, or due to the Participant’s participation
in the Lubrizol Deferred Compensation Plan or the Executive Council Deferred
Compensation Plan, the amounts by which such contributions are limited shall be
credited under the Plan by the Company and shall be designated as Supplemental
Company Contributions.

2.3 Allocation of Contributions. Effective September 30, 1994, Supplemental
Company Contributions shall be allocated among the Separate Accounts of the
Participants on whose behalf such contributions are made.

2.4 Administration of Separate Accounts. Effective September 30, 1994, each
Separate Account to which contributions under Sections 2.2 and 2.3 are credited
and allocated shall be credited monthly with the net monthly increase
experienced by the General Fund of the Lubrizol Profit-Sharing Plan.

ARTICLE III

DISTRIBUTION

3.1 Vesting. Each Participant as of December 31, 1993, shall be 100 percent
vested in the value of his Separate Accounts. Each new Participant after
December 31, 1993, shall be vested in the value of his Separate Accounts under
this Plan as determined in accordance with the vesting provisions of the
underlying qualified plans.

3.2 Distribution. (Effective November 27, 1995)

(a) Each Participant who terminates employment with the Company and its related
corporations shall receive payment of the balance in his Separate Account in the
standard form of payment of a single lump-sum payment payable within 30 days
following employment termination;

(b) Effective October 1, 2000, Participants may instead elect within a 60-day
period commencing 90 days prior to employment termination to receive the balance
of his Separate Account in any one of the following payment options:

i. a single lump-sum payment payable within 30 days following the calendar year
in which the Participant’s employment terminated. Interest shall accrue and be
paid with the lump-sum; such interest to be computed at the applicable interest
rate, as defined in Section 417(e)(3)(A)(ii)(II) of the Code, in effect on the
date of employment termination.

ii. annual installments of up to ten payments, the first of which shall be paid
within 30 days of the Participant’s employment termination, and subsequent
installments of which shall be paid on the anniversary date of the payment of
the first installment. Such installments shall be determined by dividing the
value of the Participant’s Separate Account (determined in the same manner as
under the Lubrizol Profit-Sharing Plan by the number of installments to be paid
and adjusting for interest based on the applicable interest rate, as defined in
Section 417(e)(3)(A)(ii)(II) of the Code, in effect on the date of employment
termination.



--------------------------------------------------------------------------------

Installments after the first installment shall include such interest, which
accrues during the 12-month period occurring since the date the prior
installment was paid.

Notwithstanding the foregoing provisions of the Plan to the contrary, if the
present value of the Separate Account is less than $25,000, such benefit shall
be paid in a single lump-sum payment to such person within 30 days following
employment termination.

3.3 Distribution in the Event of Death. Effective September 30, 1994, in the
event of the death of a Participant prior to distribution in full of his
interest under the Plan, his Beneficiary shall receive distribution of such
interest. In the event of death of a Participant prior to making an election for
benefits, such Beneficiary shall receive distribution of such interest as soon
as practicable after such Participant’s death in the form elected by such
Beneficiary pursuant to Section 3.2. The Beneficiary under this Section 3.3
shall be the person designated as the Participant’s beneficiary under the
Lubrizol Profit-Sharing Plan. If no Beneficiary survives such Participant or if
no Beneficiary has been designated by such Participant, the estate of such
Participant shall be the Beneficiary and receive distribution thereof. If any
Beneficiary dies after becoming entitled to receive distribution hereunder and
before such distribution is made in full, and if no other person or persons have
been designated to receive the balance of such distribution upon the happening
of such contingency, the estate of such deceased Beneficiary shall become the
Beneficiary as to such balance.

ARTICLE IV

ADMINISTRATION (Effective 9/23/02)

4.1 Authority of the Company. The Company shall be responsible for the general
administration of the Plan, for carrying out the provisions hereof, and for
making, or causing the Trust to make, any required supplemental benefit
payments. The Company shall have all such powers as may be necessary to carry
out the provisions of the Plan, including the power to determine all questions
relating to eligibility for and the amount of any supplemental pension benefit
and all questions pertaining to claims for benefits and procedures for claim
review; to resolve all other questions arising under the Plan, including any
questions of construction; and to take such further action as the Company shall
deem advisable in the administration of the Plan. The Company may delegate any
of its powers, authorities, or responsibilities for the operation and
administration of the Plan to any person or committee so designated in writing
by it and may employ such attorneys, agents, and accountants as it may deem
necessary or advisable to assist it in carrying out its duties hereunder. The
actions taken and the decisions made by the Company hereunder shall be final and
binding upon all interested parties.

4.2 Claims Review Procedure. The Company shall notify the person who files a
claim for benefits (hereinafter referred to as the “Claimant”) of the Plan’s
adverse benefit determination within a reasonable period of time, but not later
than 90 days after the receipt of the claim by the Plan, unless the Company
determines that special circumstances require an extension of time for
processing the claim. If the Company determines that special circumstances
require an extension of time for processing is required, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 90-day period. In no event shall such extension exceed a period of 90
days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination. Whenever the Company
decides for whatever reason to deny, whether in whole or in part, a claim for
benefits



--------------------------------------------------------------------------------

filed by any Claimant, the Company shall transmit to the Claimant a written
notice of the Company’s decision, which shall be written in a manner calculated
to be understood by the Claimant and contain a statement of the specific reasons
for the denial of the claim, reference to the specific Plan provisions on which
the determination was based, a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary, a description of the Plan’s
review procedures and the time limits applicable to such procedures, include a
statement of the Claimant’s right to bring civil action under Section 502(a)
ERISA following an adverse benefit determination on review. Within 60 days of
the date on which the Claimant receives such notice, he or his authorized
representative may request that the claim denial be reviewed by filing with the
Company a written request therefor, which request shall contain the following
information:

(a) the date on which the Claimant’s request was filed with the Company;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Company shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph (a);

(b) the specific portions of the denial of his claim which the Claimant requests
the Company to review;

(c) a statement by the Claimant setting forth the basis upon which he believes
the Company should reverse the Company’s previous denial of his claim for
benefits and accept his claim as made; and

(d) any written comments, documents, records and other information which the
Claimant desires the Company to examine in its consideration of his position as
stated pursuant to paragraph (c).

Claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits. The review of the claim will take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. Within no later than 60 days
of the date determined pursuant to paragraph (a) of this Section 4.2, the
Company shall notify Claimant of the Plan’s benefit determination, unless the
Company determines that special circumstances require an extension of time for
processing the claim. If the Company determines that an extension of time for
processing is required, written notice of the extension will be furnished to the
Claimant prior to the termination of the initial 60-day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan expects to render the
determination on review. The Company shall provide the Claimant with a written
notification of the Plan’s benefit determination on review, written in a manner
calculated to be understood by the Claimant, including the reasons and Plan
provisions upon which its decision was based, a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
Claimant’s claim for benefits, and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.



--------------------------------------------------------------------------------

ARTICLE V

AMENDMENT AND TERMINATION

(a) Company reserves the right to amend or terminate the Plan in whole or in
part at any time and to suspend operation of the Plan, in whole or in part, at
any time, by resolution or written action of its Board of Directors or by action
of a committee to which such authority has been delegated by the Board of
Directors; provided, however, that no amendment shall result in the forfeiture
or reduction of the interest of any Participant or person claiming under or
through any one or more of them pursuant to the Plan. Any amendment of the Plan
shall be in writing and signed by authorized individuals.

(b) Effective December 31, 2004, this Plan is terminated with respect to further
Supplemental Company Contributions. Benefits which have accrued hereunder as of
December 31, 2004 shall continue to be administered under the terms and
provisions of this Plan.

ARTICLE VI

MISCELLANEOUS

6.1 Non-Alienation of Retirement Rights or Benefits. No Participant shall
encumber or dispose of his right to receive any payments hereunder, which
payments or the right thereto are expressly declared to be non-assignable and
non-transferable. If a Participant or Beneficiary attempts to assign, transfer,
alienate or encumber his right to receive any payment under the Plan or permits
the same to be subject to alienation, garnishment, attachment, execution, or
levy of any kind, then thereafter during the life of such Participant or
Beneficiary and also during any period in which any Participant or Beneficiary
is incapable in the judgment of the Company of attending to his financial
affairs, any payments which the Company is required to make hereunder may be
made, in the discretion of the Company, directly to such Participant or
Beneficiary or to any other person for his use or benefit or that of his
dependents, if any, including any person furnishing goods or services to or for
his use or benefit or the use or benefit of his dependents, if any. Each such
payment may be made without the intervention of a guardian, the receipt of the
payee shall constitute a complete acquittance to the Company with respect
thereto, and the Company shall have no responsibility for the proper allocation
thereof.

6.2 Plan Non-Contractual. Nothing herein contained shall be construed as a
commitment or agreement on the part of any person employed by the Company to
continue his employment with the Company, and nothing herein contained shall be
construed as a commitment on the part of the Company to continue the employment
or the annual rate of compensation of any such person for any period, and all
Participants shall remain subject to discharge to the same extent as if the Plan
had never been established.

6.3 Trust. In order to provide a source of payment for its obligations under the
Plan, the Company has established The Lubrizol Corporation Excess Defined
Contribution Plan Trust.

6.4 Interest of a Participant. Subject to the provisions of the Trust Agreement,
the obligation of the Company under the Plan to provide a Participant or
Beneficiary with supplemental retirement benefits merely constitutes the
unsecured promise of the Company to make payments as provided herein, and no
person shall have any interest in, or a lien or prior claim upon, any property
of the Company.



--------------------------------------------------------------------------------

6.5 Controlling Status. No Participant shall be eligible for a benefit under the
Plan unless such Participant is a Participant on the date of his retirement,
death, or other termination of employment.

6.6 Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm or corporation any legal or equitable right
as against the Company, its officers, employees, or directors, except any such
rights as are specifically provided for in the Plan or are hereafter created in
accordance with the terms and provisions of the Plan.

6.7 Severability. The invalidity or unenforceability of any particular provision
of the Plan shall not affect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted herefrom.

6.8 Governing Law. The provisions of the Plan shall be governed and construed in
accordance with the laws of the State of Ohio.



--------------------------------------------------------------------------------

APPENDIX A

TO

THE LUBRIZOL CORPORATION

EXCESS DEFINED CONTRIBUTION PLAN

 

Participants(1)

 

Effective Date

1.

 

W. G. Bares

  December 31, 1986

2.

 

G. R. Hill

  December 31, 1986

3.

 

J. R. Ahern

  April 1, 1990

4.

 

J. W. Bauer

  April 27, 1992

5.

 

S. F. Kirk

  April 26, 1993

6.

 

Y. Le Couedic

  April 26, 1993

7.

 

J. E. Hodge

  April 26, 1993

8.

 

M. W. Meister

  April 26, 1993

9.

 

S. A. Di Biase

  April 26, 1993

10.

 

G. P. Lieb

  April 25, 1994

11.

 

L. M. Reynolds

  April 24, 1995

13.

 

C. P. Cooley

  April 1, 1998

14.

 

D. W. Bogus

  April 1, 2000

15.

 

J. L. Hambrick

  May 1, 2000

16.

 

G. R. Lewis

  April 23, 2001

17.

 

R. S. Potter

  September 4, 2001

18.

 

J. Wanstreet

  April 22, 2002

 

Former Participants(2)

1.

 

P. L. Krug (R)

2.

 

W. T. Beargie (R)

3.

 

W. D. Manning (R)

4.

 

R. W. Scher (R)

5.

 

J. P. Arzul (D)

6.

 

J. R. Cooper (R)

7.

 

J. I. Rue (R)

8.

 

R. J. Senz (T)

9.

 

E. V. Luoma (R)

10.

 

R. Y. K. Hsu (R)

11.

 

L. E. Coleman (D)

12.

 

J. G. Bulger (R)

13.

 

D. A. Muskat (R)

14.

 

W. R. Jones (R)

15.

 

R. A. Andreas (R)

16.

 

J. A. Thomas (R)

17.

 

K. H. Hopping (R)

18.

 

R. D. Robins (R)

 

(1) This listing of Participants is limited to those Participants who are also
officers for purposes of Section 16 of the Securities Exchange Act of 1934.

(2) R = Retired, D = Deceased, T = Terminated.